Exhibit Northern Oil and Gas Announces Upsizing and Pricing of Common Stock Offering WAYZATA, Minnesota, November 19, 2010 – Northern Oil and Gas, Inc. (NYSE Amex: NOG) (“Northern Oil”) today announced that it has upsized and priced its previously-announced underwritten public offering of common stock. The size of the offering has been increased from the previously-announced 8,000,000 shares of common stock to 8,950,000 shares of common stock at a price to the public of $20.25 per share. Northern Oil has granted the underwriters a 30-day option to purchase up to an additional 1,342,500 shares from the Company to cover over-allotments, if any. Canaccord Genuity acted as sole book-running manager and Howard Weil Incorporated acted as co-lead manager. Capital One Southcoast, SunTrust Robinson Humphrey, C.K. Cooper & Company, Dougherty & Company and Northland Capital Markets acted as co-managers for the offering. Northern Oil intends to use the net proceeds from the offering to continue to pursue acquisition opportunities, to fund its accelerated drilling program and for other working capital purposes. The offering is being made pursuant to an effective shelf registration statement. A prospectus supplement related to the offering will be filed with the Securities and Exchange Commission. This press release does not constitute an offer to sell or the solicitation of offers to buy any security and shall not constitute an offer, solicitation, or sale of any security in any jurisdiction in which such offer, solicitation, or sale would be unlawful. The offering may be made only by means of a prospectus supplement and the accompanying prospectus, copies of which may be obtained by sending a request to the offices of Canaccord Genuity, Attn: Syndicate Department, 99 High Street, 12th Floor, Boston, MA 02110, phone: (800) 225-6201. An electronic copy of the prospectus and related prospectus supplement describing the terms of the offering will be available on the SEC’s website at www.sec.gov. This press release is neither an offer to sell nor a solicitation of an offer to buy shares of common stock or any other securities of Approach and shall not constitute an offer, solicitation or sale in any jurisdiction in which such an offer, solicitation or sale would be unlawful. ABOUT NORTHERN OIL AND GAS, INC. Northern Oil and Gas, Inc. is an exploration and production company based in Wayzata, Minnesota.
